Case 2:20-cv-05782-JFW-GJS Document 27 Filed 04/07/21 Page 1 of 16 Page ID #:143


  1   FRANK A. WEISER, State Bar No. 89780
      Attorney at Law
  2   3460 Wilshire Blvd., Suite 1212
      Los Angeles, California 90010
  3   Telephone: (213) 384-6964
      Facsimile: (213) 383-7368
  4   E-Mail:     maimons@aol.com
  5
  6   Attorneys for Defendant
      BALUBHAI GOPAL PATEL
  7   individually and as trustee of the,
      BALUBHAI PATEL REVOCABLE
  8   TRUST DATED MARCH 14, 2007
  9
10
                                  UNITED STATES DISTRICT
11
                        CENTRAL DISTRICT OF CALIFORNIA
12
13
      CARMEN JOHN PERRI, an individual,         Case No.: 2:20-cv-05782-JFW-GJS
14
                                                Hon. Judge John F. Walter
15                                              Courtroom 7A
                    Plaintiffs,
16                                              RESPONSE TO ORDER TO
                                                SHOW CAUSE RE: SANCTIONS;
17 v                                            DECLARATION OF FRANK A.
                                                WEISER; MEMORANDUM OF
18                                              POINTS AND AUTHORITIES
   BALUBHAI GOPAL PATEL,                        IN SUPPORT THEREOF
19 individually and as trustee of the
   BALUBHAI PATEL REVOCABLE
20 TRUST DATED MARCH 14, 2007;
   DOES 1-10 Inclusive,
21
22                  Defendants.
23
24
25
26
27
28


                                            1
Case 2:20-cv-05782-JFW-GJS Document 27 Filed 04/07/21 Page 2 of 16 Page ID #:144


  1                     DECLARATION OF FRANK A. WEISER
  2             I, FRANK A. WEISER, do hereby declare:
  3        1. I am the attorney for the Defendant BALUBHAI GOPAL PATEL,
  4 individually and as trustee of the BALUBHAI PATEL REVOCABLE TRUST
  5 DATED MARCH 14, 2007 (“Defendant”) and I make this declaration in response to
  6 the Court’s Order to Show Cause Re; Sanctions dated April 6, 2021 (“OSC”). (Civil
  7 Docket No. 25).
  8        2. On April 7, 2021, at approximately 1:24 p.m., the Plaintiff CARMEN JOH|N
  9 PERRI (“Plaintiff”) filed a Notice of Settlement between the Plaintiff and the
10 Defendant. (Civil Docket No. 26).
11         3. On April 6, 2021, at approximately 7:38 a.m., I filed a Response to Plaintiff’s
12 Notice of Inability to Schedule Private Mediation; Declaration of Frank A. Weiser;
13 Memorandum of Points and Authorities in Support Thereof. (“Response”) (Civil
14 Docket No. 24).
15         4.   I request that the Court take judicial notice and the contents contained i
16 Notice of Settlement, and the Response.
17         5.   For the Court’s convenience, I will reiterate what I stated in my declaration
18 dated April 6, 2021, in support of the Response.
19         6.   Curiously, the Notice of Inability to Schedule Private Mediation filed by t
20 the Plaintiff’s attorney, Joseph Manning, was not filed as a declaration.
21         7.   I cannot recall one conversation that I have had with Mr. Manning regarding
22 this case.
23         8.   To the best of my recollection, my conversations have been with his
24 associate Phyl Grace, Esq., on this and other ADA cases that I am defending.
25         9.   I believe that, as I stated in my declaration in support of the Response, that
26 I have spoken to her regarding potential settlement in this case and other cases she is
27 handling more than than three times.
28


                                                 2
Case 2:20-cv-05782-JFW-GJS Document 27 Filed 04/07/21 Page 3 of 16 Page ID #:145


  1
  2        10. In my declaration in support of the Response, I stated that no agreement had
  3 yet been reached to date in this case (Declaration of Frank A. Weiser, page 2:18-19),
  4 but late yesterday afternoon at approximately 4:31 p.m., Ms. Grace and I had a further
  5 conversation regarding settling the case and the case was settled as indicated in the
  6 Notice of Settlement.
  7        12. Mr. Manning’s Notice of Inability to Schedule Private Mediation states
  8 vaguely that I have responded to the attempts to contact me “about” three times.
  9   (Notice of Inability to Schedule Private Mediation, pg. 2:5).
10         13. What I would add to paragraph 11 which I did not state in my declaration
11 in support of the Response is that I object to this statement by Mr. Manning as it is not
12 made under declaration as is his Notice of Inability to Schedule Private Mediation and
13 without supporting evidence.
14         14. I have nothing personal against Mr. Manning or Ms. Grace and as I stated
15 above at paragraph 8, I have had conversations with Ms. Grace on this and other ADA
16 cases that I am defending.
17         15. I believe that I have also worked cooperatively with Mr. Manning in other
18 ADA cases that I have defended in the past with his office such as, for example,
19 stipulating to allow him to file an amended complaint without the necessity of a motion,
20 in our filings of our Joint Rule 26(f) Reports, and also in this case, with our filing of the
21 Joint Stipulation to Set Aside Default against the Defendant that was filed on
22 September 30, 2020. (Civil Docket No. 15).
23         16. To the best of my recollection, the Joint Stipulation to Set Aside Default
24 was filed after Ms. Grace and I spoke and she agreed on behalf of Mr. Manning to do
25 so.
26         17. But as I stated in my declaration in support of the Response, I believe
27 that the failure to complete mediation by the Court ordered date of April 5, 2021
28 was not solely my fault. (Declaration of Frank A. Weiser, page 3:4).


                                                  3
Case 2:20-cv-05782-JFW-GJS Document 27 Filed 04/07/21 Page 4 of 16 Page ID #:146


  1         18. I do not recall during my conversations with Ms. Grace, or in her e-mail
  2 correspondence with me, one conversation or e-mail where she proposed the name of
  3 a private mediator or a time and date to schedule the mediation.
  4         19. As I stated in my declaration in support of the Response, if I have
  5 overlooked such an e-mail I would ask that Ms. Grace as to which private mediator,
  6 time and date she proposed. (Declaration of Frank A. Weiser, page 3:1-2).
  7         20. Nevertheless, as I stated in my declaration in support of the Response, I
  8 have tried to cooperate with Ms. Grace in discussing and attempting to reach
  9 settlement in this case as in other cases that her firm is litigating with me. (Declaration
10 of Frank A. Weiser, page 3:5-6).
11          21. I would add what I did not state in my declaration in support of the
12 Response, that Ms. Grace has been gracious and cooperative with me in both settling
13 and attempting to settle both this case and other ADA cases that her firm is litigating
14 with me.
15          22. As I stated in my declaration in support of the Response, on February 9,
16 2021, Ms. Grace and I had a discussion late in the day about another ADA case filed
17 by her firm in this Central District entitled Suzanne Na Pier v Tacos Baja, et al., v
18 Tacos Baja, et al., USDC Case No. CV20-01627-CJC-KES (“Tacos Baja Case”).
19          23. On February 9, 2021, at approximately 5:07 p.m., Ms. Grace sent me
20 an e-mail confirming settlement in the case which is attached hereto as Exhibit “A”.
21 As I did in my declaration in support of the Response, I have redacted the terms of
22 the settlement in the e-mail due to its confidential nature.
23         24. Subsequently, as I stated in my declaration in support of the Response, Mr.
24 Manning’s firm has yet to file a Notice of Settlement in the Tacos Baja Case
25 (Declaration of Frank A. Weiser, page 3:15). but as I understand it both such a notice
26 and a dismissal will be forthcoming.
27         25. As I stated in my declaration in support of the Response, in another case
28 entitled James Rutherford v Ekta Hospitality LLC, USDC Case No. CV20-00408-


                                                 4
Case 2:20-cv-05782-JFW-GJS Document 27 Filed 04/07/21 Page 5 of 16 Page ID #:147


  1 JGB-SHK, Ms. Grace and I settled the case and the parties were able to complete
  2 mediation. Mr. Manning’s firm filed a Notice of Settlement in the case on March 23,
  3 2021. (Civil Docket No. 22 in Ekta Hospitality LLC case). (Declaration of Frank A.
  4 Weiser, page 3:16-20).
  5       26. As I stated in my declaration in support of the Response, in the Tacos Baja
  6 case and the Ekta Hospitality LLC case as in other cases, Ms. Grace and I have also
  7 discussed this case. (Declaration of Frank A. Weiser, page 3:22-23).
  8       27. Further, as I stated in my declaration in support of the Response, I have had
  9 medical problems and family medical issues primarily with my daughter related to the
10 removal of a large kidney stone that has caused a serious backlog in my heavy trial and
11 appellate calendar and contributed in my not completing mediation by the date of April
12 5, 2021.
13        28.   My daughter still requires surgery to remove her kidney stone as her
14 previously scheduled surgery was postponed due to the pandemic, and she has been
15 treated by a urologist Aresh Akhavein, M.D. formerly of Comprehensive Urology
16 located at 8631 W. 3rd St., #715E, L.A., CA 90048.
17         29. During the first quarantine my daughter developed severe pain and nausea
18 from development of new kidney stones aside from the one that had been scheduled
19 for surgery.
20         30. This required calling 911 to come to our house at the time and seeing and
21 taking a CT scan later in the day; and my wife had her take additional tests to determine
22 with Dr. Akhavein at that time as to the next course of action.
23          31. As I stated in my declaration in support of the Response, there are other
24 medical issues related to my daughter who also suffers from a severe case of OCD and
25 issues have arisen with regards to to her medication that she takes for the condition that
26 required another personal physician of our family, Dr. Michael Farzam of House Call
27 Doctor, (310) 849-7991 to take medical tests of her at the end of August 2020.
28


                                                5
Case 2:20-cv-05782-JFW-GJS Document 27 Filed 04/07/21 Page 6 of 16 Page ID #:148


  1        32. More recently, during the week of December 7 th, 2020, my daughter began
  2 suffering pain and nausea again, which appears to be from the stone and which required
  3 calling Dr. Farzam and the doctor on call at Comprehensive Urology, Dr. Evan Rosen.
  4        33. On February 27, 2021, my daughter 2021, my daughter appears to have had
  5 a severe anxiety attack as she began complaining of a change in her sense of smell and
  6 was in fear that she had contracted Covid 19.
  7        34. Because of my daughter’s severe OCD she has a great fear of contracting
  8 Covid 19 and she has not gone out of our house, except at rare times in our backyard,
  9 since approximately February of 2020.
10         35. Dr. Farzam sent an assistant to our house on the evening of February 27,
11 2020, at approximately 9:30 p.m. to conduct a Covid test on my daughter.
12          36. The results of the test thankfully were that my daughter had not contracted
13 Covid.
14          37. In addition to the above, a close family friend, Mr. Isaac Fuchs, passed away
15 from a heart condition at Cedars-Sinai Medical Center on March 12, 2021.
16          38. As I stated in my declaration in support of the Response, our friend’s passing
17 has had a terrible impact on my wife Susan Weiser and myself, and quite frankly, I have
18 not been feeling well at times since his passing.
19          39. Further, and what I did not state in my declaration in support of the Response,
20 I lost a brother-in-law in April of last year from Covid 19, Rabbi Solomon Koenig, and
21 my wife’s cousin, Rabbi Yonason Goldberger from other health reasons, who were
22 prominent Rabbis in Brooklyn, New York, and I believe that it is fair to say that my
23 family, just as many other families in the country, have undergone severe stress and
24 depression in the past year due to the pandemic, and my family members passing, and
25 with my daughter’s medical issues and now my dear friend’s passing I have been, quite
26 frankly, deeply affected and it has had a consequence in my work and backlog.
27
28


                                                 6
Case 2:20-cv-05782-JFW-GJS Document 27 Filed 04/07/21 Page 7 of 16 Page ID #:149


  1         40. As I stated in my declaration in support of the Response, I am a sole
  2 practitioner, and as a result of the above, and also given the fact that I have not been
  3 working on a regular basis due to the pandemic, I am very backlogged at present in my
  4 heavy trial and appellate calendar and this contributed to my not completing the
  5 mediation by the Court’s due date.
  6         41. Further, as I stated in my declaration in support of the Response, I was
  7 closed from sundown Friday, March 26, 2021, until Tuesday, March 30, 2021, in
  8 observance of the Jewish Shabbat and the first two days of Passover which began on
  9 the evening of March 27, 2021 and ended on the evening of March 29, 2021.
10         42. On April 2, 2021, at approximately 3:46 p.m, I spoke to Richard Avalos,
11 Esq., who I understand is an associate working in Mr. Manning’s office.
12         43. Mr. Avalos informed me that the parties had not completed mediation which
13 was to be completed by April 5, 2021 and he requested that I call Ms. Grace to further
14 discuss the matter.
15         44. On April 2, 2021, at approximately 3:52 p.m., I e-mailed Ms. Grace and left
16 her a voice mail message at 4:00 p.m. to call me back. A copy of the e-mail that I sent
17 Ms. Grace on April 2, 2021, and the e-mail chain between Ms. Grace and myself from
18 December 1, 2020 to such date is attached hereto as Exhibit “B”. However, as I stated
19 in my declaration in support of the Response, I do not believe that the e-mails that Ms.
20 Grace has authored in this case necessarily reflects all the conversations that we had on
21 the case because as I previously stated I have discussed this case along with other ADA
22 cases in my discussions with her in the settlement discussions in the Tacos Baja case
23 and the Ekta Hospitality LLC case.
24        45. As I stated in my declaration in support of the Response, Ms. Grace and I
25 spoke regarding the case at approximately 4:44 p.m. the same day and as to a potential
26 settlement. I also suggested that as we had not completed mediation that we submit a
27 joint stipulation to continue the mediation completion date.
28


                                                7
Case 2:20-cv-05782-JFW-GJS Document 27 Filed 04/07/21 Page 8 of 16 Page ID #:150


  1       46.   On April 2, 2021, at approximately 4:59 p.m., I received an e-mail from Ms.
  2 Grace which is attached as Exhibit “C,” with a photo of the previously discussed issue
  3 that day of the sloped disabled parking but no response as to submitting the joint
  4 stipulation.
  5       47. I did not hear from Ms. Grace on April 5, 2021, rather Mr. Manning filed
  6 the Notice of Inability to Schedule Private Mediation.
  7       48. I respectfully believe that I have been cooperative in my discussions with Ms.
  8 Grace that has now led to the case settling and while it is true we did not conclude a
  9 private mediation with a third party private mediator, as will be argued in the
10 accompanying points and authorities, I believe that Ms. Grace and I in engaging in
11 settlement discussions on behalf of our clients prior to the mediation completion date
12 that has now led to a settlement have not violated the Court’s Order, and that good
13 cause, or at least excusable neglect under the Federal Rules favors discharge of the
14 Court’s OSC.
15        49. I take my obligations seriously, and I have practiced extensively before
16 district courts here in California and in this district and before the Ninth Circuit for
17
   approximately thirty years primarily specializing in civil rights cases on behalf of
18
19 Asian-Indian motel owners and operators.
20        50. Some of my published cases are City of Los Angeles v Patel, 409 U.S.
21
      576 (2015) where I was counsel of record in a case that the United States Supreme
22
23 Court affirmed in a 5-4 decision the Ninth Circuit’s en banc decision facially
24
      invalidating on Fourth Amendment grounds a motel search ordinance that authorized
25
      law enforcement to search motel registers in demand without consent or a warrant.
26
27 See also Patel v City of Los Angeles, 738 F.3d 1058 (9th Cir. 2013) (en banc); Herrera
28
      v City of Palmdale, 918 F.3d 1037 (9th Cir. 2019) (holding that plaintiffs’ Fourth


                                                 8
Case 2:20-cv-05782-JFW-GJS Document 27 Filed 04/07/21 Page 9 of 16 Page ID #:151


  1 Amendment claim was an exception to the Younger abstention doctrine); Patel v City
  2 of Montclair, 798 F.3d 1134 (9th Cir. 2015) (holding that the “common law trespassory
  3
    doctrine of the Fourth Amendment does not apply to the common public areas of a
  4
  5 motel and reaffirming that the private locked areas are entitled to Fourth Amendment
  6 protection); Patel v City of San Bernardino, 310 F.3d 1134 (9th Cir. 2002) (holding that
  7
    plaintiffs case should not have been dismissed under Tax Injunction Act); Patel v
  8
  9 Penman, 103 F.3d 868 (9th Cir. 1996) (reversing jury verdict based on plaintiff’s
10
     procedural due process claim); City of San Bernardino Hotel/Motel Association v City
11
     of San Bernardino, 59 Cal.App.4th 237 (1997) (facially invalidating a city tax on due
12
13 process grounds)
14
         51. I was placed in the Congressional Record by the late Congressman and
15
     Lieutenant Governor Mervyn Dymally on April 11, 1989 for my civil rights work on
16
17 Behalf of the Asian-Indian motel community, and I have received official resolutions
18
     from the City of Los Angeles, County of Los Angeles, California State Assembly and
19
     State Senate for such work.
20
21       52. The Los Angeles daily Journal listed me in the top 100 attorneys in
22
     California for the City of Los Angeles v Patel, and the case was discussed in a Wall
23
24 Street editorial on January 11, 2019 and in a Forbes Magazine article that same month
25 as a district court in New York relied on the case in issuing a preliminary injunction
26
     against the City of New York in favor of AIRBNB.
27
28       53. While I certainly lose my share of cases and I recognize that there are



                                                9
Case 2:20-cv-05782-JFW-GJS Document 27 Filed 04/07/21 Page 10 of 16 Page ID #:152


  1 better attorneys who practice in this district and in the Ninth Circuit, I certainly
  2 take my obligations seriously.
  3
        54. Recently, I litigated a facial challenge in the Ninth Circuit to a City of San
  4
  5 Jose rent registry on Fourth Amendment grounds and the Ninth Circuit in a per curiam
  6 opinion affirmed the district court’s Rule 12(b)(6) dismissal but I believe
  7
    that there is a novel Fourth Amendment issue that requires that my clients file a cert
  8
  9 petition to the U.S. Supreme Court. See Hotop v City of San Jose, 982 F.3d 710
 10
      (9th Cir. 2020).
 11
          55. I respectfully request based on that the named defendants not be dismissed
 12
 13 based on the accompanying points and authorities and that the the OSC be discharged.
 14
                I declare under penalty of perjury under the laws of the State of California that
 15
      the foregoing is true and correct.
 16
 17             Executed this 7th day of April, 2021 at Los Angeles, California.
 18
 19
                                             c:-,-
                                              ~ 0-,. l>j.,_;....,.,,
 20
                                           FRANK A. WEISER
 21
 22
 23
 24
 25
 26
 27
 28


                                                     10
Case 2:20-cv-05782-JFW-GJS Document 27 Filed 04/07/21 Page 11 of 16 Page ID #:153


  1                                            I.
  2                    MEMORANDUM OF POINTS AND AUTHORITIES
  3
  4         A. GOOD       CAUSE       OR    EXUCASBLE          NEGLECT        EXISTS      TO
  5            DISCHARGE THE OSC
  6           Under Federal Rule of Civil Procedure 6(b)(1)(B), the Court has the power to
  7 extend the time “on motion made after the time has expired if the party failed to act
  8 because of excusable neglect.”
  9          This rule, like all the Federal Rules of Civil Procedure “is to be liberally
 10 construed to effectuate the general purpose of seeing that cases are tried on the merits.”
 11 Rodgers v Watt, 722 F.2d 1257, 1263 (9th Cir. 1983). See also Federal Rule of Civil
 12 Procedure 1 (“[The Federal Rules] should be construed and administered to secure the
 13 just, speedy, and inexpensive determination of every action and proceeding.”).
 14          The circumstances concerning the settlement discussions between the parties
 15 before the Court ordered private mediation completion date that shortly therafter led to
 16 a settlement case clearly demonstrate the “good cause” required by Rule 6(b)(1) to deem
 17 the Court’s Order to have not been violated. “Good cause” is a non-rigorous standard
 18 that has been construed broadly across procedural and statutory contexts. See
 19 Ahanchian v Xenon Pictures, Inc., 624 F.3d 1253, 1259 (9th Cir. 2010) (citing out of
 20 circuit cases for the same proposition).
 21           To determine whether a party’s failure to meet a deadline constitutes
 22 “excusable neglect”, a district court must engage in a four-factor equitable test, which
 23 Includes analyzing: (1) the danger of prejudice to the opposing party; (2) the length of
 24 the delay and its potential impact on the proceedings; (3) the reason for the delay; and
 25 (4) whether the movant acted in good faith. Pioneer Inv. Servs. Co. v Brunswick Assocs.
 26 Ltd. Partnership, 507 U.S. 380, 395 (1993); Briones v Riviera Hotel & Casino, 116 F.3d
 27 379, 381 (9th Cir. 1997) (adopting the test in Rule 60(b) motions); Bateman v U.S. Postal
 28 Serv., 231 F.3d 1220, 1223-1224 (9th Cir. 2000); Pincay v Andrews, 389 F.3d 853, 860


                                                11
Case 2:20-cv-05782-JFW-GJS Document 27 Filed 04/07/21 Page 12 of 16 Page ID #:154


  1 (9th Cir. 2004) (en banc) (clarifying that in application of the test a district may not apply
  2 per se rules).
  3           In Bateman, Bateman’s counsel had left the country before filing an opposition
  4 to a motion for summary judgment, and the deadline passed while he was traveling
  5 abroad. Id., at 1223. Bateman’s counsel also failed to file any motions for extensions
  6 of time, and failed to contact the district court for sixteen days after he returned because
  7 of “jet lag and the time it took to sort the mail.” Id., at 1223.
  8           Bateman moved to set aside the summary judgment pursuant to Rule 60(b).
  9 Id., at 1223. The district court denied the motion after only considering the facts
 10 concerning the reasons for the delay. Id., at 1224. The Ninth Circuit reversed and
 11 remanded the case to the district court with instructions to grant the motion “because
 12 the equities in this case weigh in favor of Bateman . . .” Id., at 1225.
 13           In doing so, the Ninth Circuit emphasized Pioneer’s “statement that “excusable
 14 neglect includes cases of negligence . . .“ Id., at 1224. In reversing, the Ninth Circuit
 15 held that although Bateman’s reasons for the delay was weak, “[t]he length of delay,
 16 and its potential impact on the judicial proceedings, was also minimal.” Id., at 1225.
 17          The Ninth Circuit rejected that a two week delay in responding to the motion
 18   was sufficient to justify denial of relief. Id., at 1225. (citing out of circuit authority
 19 that “the mere possibility of prejudice from delay, which is inherent in every case, is
 20 insufficient to require denial of a 60(b)(1) motion) (internal citations omitted).
 21           In the case at bar, there is no known prejudice to the Plaintiff as the case has
 22 now settled, two days after the Order’s completion date. Even if this was not what the
 23 Court contemplated originally, as demonstrated by Bateman, the fact that a third party
 24 mediator was not used does not demonstrate prejudice, and the reasons, unlike Bateman,
 25 are especially strong.
 26           In Pincay, the defendants who had filed their notice of appeal 24 days late,
 27 argued that the late filing was a result of a calendaring error caused by the attorneys and
 28 Paralegals misapplying a clear legal rule. Id., at 855. Sitting en banc, the Ninth Circuit


                                                   12
Case 2:20-cv-05782-JFW-GJS Document 27 Filed 04/07/21 Page 13 of 16 Page ID #:155


  1 rejected the plaintiffs’ argument that the district court had abused its discretion in ruling
  2 for the defendants. The Ninth Circuit concluded that even though the calendaring error
  3 was not a “compelling excuse,” because of the nature of the Pioneer/Briones balancing
  4 test any “rigid legal rule against late filings attributable to any particular type of
  5 negligence.” Id., at 860.
  6           In this case, the Pioneer/Briones factors weigh heavily that excusable neglect
  7 exists. As argued earlier, (1) there is no danger of prejudice to the defendants; (2) the
  8 length of the delay is minimal and there is no potential impact on the proceedings in
  9 general; (3) the reason for the delay under the circumstances of the Defendant’s
 10 counsel’s family medical issues, his counsel acted in good faith.
 11          Further, by the parties counsel engaging in settlement discussions that has led to
 12 a settlement, in one sense the parties can be considered for purposes of this OSC to have
 13 engaged in a private mediation although not with a third party mediator.
 14          The Ninth Circuit has held that a “private” mediation can be governed by the
 15 parties to the litigation agreement and are “not subject to the . . . ADR Local Rules” .
 16 See Facebook, Inc. v Pacific Northwest Software, 640 F.3d 1034, 1041-43 (9th Cir.
 17 2011).
 18          Given the liberal “good cause” and “excusable neglect” standard, there is ample
 19 reason to discharge the OSC under this and the Ninth Circuit’s standard.
 20         B. EVEN IF NO GOOD CAUSE OR EXCUSABLE NEGLECT EXISTS
 21             THE COURT SHOULD NOT IMPOSE SANCTIONS
 22             Under Ghazali v Moran, 46 F.3d 52 (9th Cir. 1995), a district court is required
 23 to weigh several factors before dismissing a case for failure to follow its order: (1) the
 24 public’s interest in expeditious resolution of litigation; (2) the court’s need to manage
 25 its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
 26 disposition on the merits; and (5) the availability of less drastic sanctions. Id., at 53
 27 (internal citations omitted).
 28


                                                  13
Case 2:20-cv-05782-JFW-GJS Document 27 Filed 04/07/21 Page 14 of 16 Page ID #:156


  1
  2         These factors weigh heavily in favor of not imposing sanctions. As argued earlier
  3 in Section A., (1) there is no danger of prejudice to the Plaintiff as the case has settled;
  4 (2) the public policy favoring disposition on the merits weighs in favor of the
  5 Defendant; (3) there are less drastic sanctions than striking the Answer that the Court
  6 could impose such as monetary sanctions, although respectfully as previously argued,
  7 Defendant requests that no such sanctions be imposed.
  8         Further, striking an Answer is a harsh penalty and the Ninth Circuit has held that
  9 “it is to be imposed only in extreme circumstances.” Henderson v Duncan. 779 F.2d
 10 1421, 1423 (9th Cir. 1986).
 11         In Henderson, the plaintiff’s counsel “disregarded repeatedly the deadlines set
 12 by the district court.” Id., at 1424. The Ninth held that while “[t]he district court need
 13 not exhaust every sanction before finally dismissing a case, [it] must explore possible
 14 and meaningful alternatives.” Id., at 1424. In Henderson, the district court “first tried
 15 to warn counsel of the consequences of his continuing dilatory preparation,” and that
 16 “these warnings were crystal clear.” Id., at 1424. Henderson’s counsel was given at
 17 “least three initial warnings of possible dismissal, [and] the court attempted to solve the
 18 problem by holding a status conference and establishing a schedule for discovery and
 19 preparation of the Rule 42(c) order.” .” Id., at 1424.
 20           In this case, even if, in arguendo, there was an error by the Defendant’s counsel,
 21 there was certainly no intentional flouting of the Court’s Order. The Court could impose
 22 less drastic sanctions in order to remedy a violation of its order.
 23           The other two Ghazali factors favor Plaintiffs. The public’s interest in
 24 expeditious resolution of litigation was not violated by a two day delay in settling the
 25 case, especially in light of the Defendant’s counsel’s family medical issues and the
 26 passing of his close family friend. And the court’s need to manage its docket while
 27 certainly required was not violated given the settlement two days later.
 28


                                                 14
Case 2:20-cv-05782-JFW-GJS Document 27 Filed 04/07/21 Page 15 of 16 Page ID #:157


  1
  2
  3                                          II.
  4                                    CONCLUSION
  5            For all foregoing reasons, the Defendant respectfully requests that the OSC be
  6 discharged.
  7
  8   DATED: April 7, 2021                     Respectfully submitted,
  9
 10                                            LAW OFFICES OF FRANK WEISER

 11
 12                                            By:        /s/ Frank A. Weiser
                                                        Frank Weiser
 13                                                     Attorney for Defendant
                                                        BALUBHAI GOPAL PATEL
 14                                                     individually and as trustee of the,
                                                        BALUBHAI PATEL REVOCABLE
 15                                                     TRUST DATED MARCH 14, 2007
 16
 17
 18
 19
           .
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                                   15
Case 2:20-cv-05782-JFW-GJS Document 27 Filed 04/07/21 Page 16 of 16 Page ID #:158


  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                                            16
